Citation Nr: 1427785	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a bilateral foot condition.  

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for right leg numbness.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The record was held open for 60 days after the hearing to allow the Veteran to submit additional evidence.  

The Veteran has claimed entitlement to service connection for PTSD, which was denied in the June 2008 rating decision.  The evidence of record shows that the Veteran has been diagnosed with acquired psychiatric disabilities other than PTSD. A decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Thus, the Board has now characterized the appeal as encompassing other diagnosed psychiatric disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for disabilities of the neck, low back, bilateral feet, bilateral legs and an acquired psychiatric disorder.  He alleges that the claimed disabilities are related to an incident in service in which another soldier grabbed him from behind, picked him up and dropped him on his back.  The Veteran testified that he experienced pain in his neck and head after that incident and sought treatment in sick call.  The Veteran testified that he has depression and anxiety due to this incident.  He stated that he has a fear of being caught off guard or having someone grab him. 

In his claim received in March 2007, the Veteran also alleged that he has chronic pain in his feet because of excessive training in foot gear that was either too big or too small.  

Service treatment records reflect that the Veteran was seen in sick call in September 1975 with a complaint of neck pain.  He reported that he was wrestling and fell on his head.  Examination noted limitation range of motion due to pain.  The Veteran was diagnosed with muscle strain and was referred for x-rays of his cervical spine.  An x-ray of the cervical spine showed normal findings.  

VA treatment records dated in April 2008 reflect complaints of nonspecific neck and back pain.  VA outpatient treatment records dated in April 2008 reflect a diagnosis of depressive disorder with a mixed anxiety component.  The VA medical records do not provide any medical opinions regarding the etiology of the disorders.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, given the Veteran's complaints in service and the Veteran's testimony of his current symptoms, the Board finds that VA examinations are necessary to identify the etiology of any currently diagnosed neck, low back, bilateral feet, bilateral leg and acquired psychiatric disorder, to include PTSD. 

In addition, the record reflects that the service treatment records were not considered in  the June 2008 rating decision or the June 2010 Statement of the Case.  The RO must consider the service treatment records and issue a SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of the claimed neck, back, bilateral leg and bilateral foot disorders.  The claims file, including this REMAND, must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

2.  The examiner should identify all diagnoses of the cervical spine.  The VA examiner should state whether a cervical spine disorder is at least as likely as not (50 percent or greater likelihood) related to active service. 

The examiner should consider the service treatment records which reflect that the Veteran reported twisting his neck when he fell on his head, as well as the Veteran's lay statements regarding neck pain since service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The examiner should identify any diagnosis of a low back disability.  The VA examiner should state whether a low back disability is at least as likely as not (50 percent or greater likelihood) related to active service. 

The examiner should the Veteran's testimony that he experienced back pain after being dropped on his head.   The examiner should also consider the Veteran's lay statements of back pain since service.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The examiner should identify any diagnosis of the bilateral legs.  The VA examiner should state whether a bilateral leg disability is at least as likely as not (50 percent or greater likelihood) related to active service.   The examiner should address whether a bilateral leg injury is related to the incident in service in which the Veteran was dropped and landed on his head.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The examiner should identify any diagnosis of the bilateral feet.  The VA examiner should state whether a bilateral foot disability is at least as likely as not (50 percent or greater likelihood) related to active service.  

The VA examiner should discuss whether a current foot disability is related to foot gear that the Veteran used in service and should consider his contention that a bilateral foot disorder was caused by wearing incorrect foot gear, such as foot gear that was too big or too small.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to ascertain the etiology of a current acquired psychiatric disorder.  The claims file, including this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following:

a. Identify all acquired psychiatric disorders currently present. 

b. If PTSD is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or greater likelihood) related to the incident in which a soldier grabbed the Veteran and dropped him on his head.

c. If an acquired psychiatric disorder other than PTSD is shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) related to the Veteran's military service, to include the incident in September 1975 in which a soldier grabbed the Veteran and dropped him on his head.  

The VA examiner should provide a detailed rationale for any opinion offered.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

8.  Following completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



